Citation Nr: 1627975	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-43 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.
 
2.  Entitlement to service connection for a right knee disability.
 
3.  Entitlement to service connection for a low back disability.
 
4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held before a Decision Review Officer (DRO) in May 2010.  A transcript is of record.

The Board previously remanded these claims in August 2011 and November 2015 for further development, which has been completed.


FINDINGS OF FACT

1.  A chronic left knee disorder was not shown in service or for several years thereafter, and the most probative evidence indicates the current disorder is not related to service.
 
2.  A chronic right knee disorder was not shown in service or for several years thereafter, and the most probative evidence indicates the current disorder is not related to service.
 
3.  A chronic low back disorder was not shown in service or for several years thereafter, and the most probative evidence indicates the current disorder is not related to service.

4.  Service connection has not been established for any disability.




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for establishing service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for establishing service connection for low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for a TDIU have are not met.  38 U.S.C.A. §§ 1155, 5103, 5103 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, compliant VCAA notice was provided in July 2008 and November 2015 letters.  The claims were last readjudicated in February 2016.

Relevant to VA's duty to assist, the Agency of Original Jurisdiction (AOJ) obtained the Veteran's service treatment records, Social Security Administration records, and VA treatment records and pertinent VA examination and opinion reports have been conducted.  Also, pursuant to the Board remand directives, the AOJ attempted to identify and obtain relevant private treatment records.  The AOJ sent correspondence to the Veteran and requested that he complete and return Authorization and Consent to Release Information forms for any relevant private treatment records not already in the claims file.  However, no records were identified.  

The Veteran was afforded a hearing before a Decision Review Officers (DRO), at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO identified the issues and the Veteran testified as to his symptomatology and treatment history for the relevant periods in question.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing. The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in adjudicating the claims and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.
Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of   such service, such disease shall be presumed to have been incurred in service,    even though there is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

The Veteran claims that he currently suffers from a lower back and bilateral knee disabilities due to the performance of his duties as a fireman in service, to include jumping on and off fire trucks.  

In a statement in 1995, the Veteran reported that in August or September 1973 he was transported to the base hospital following morning roll call due to back and knee pain.  He was treated for a slipped disk and his knees were drained.  He stated that the knees remained symptomatic with limited motion throughout the years.  

At a DRO hearing in May 2010 the Veteran testified he began having knee problems, including swelling and locking, during service.  He testified he was jumping on and off the fire trucks with heavy asbestos suits.  The Veteran further testified he was treated for fluid in both knees while in service but the problem worsened.  The Veteran reported current treatment with  hydrocortisone and steroid shots in the knees.  He also testified that he tweaked his back during a firefighting drill in service when the hose went in the wrong direction.  After the injury, he was put on the rescue ramp and taken to the base hospital.  Reportedly, he was told his back may have a slipped disk.  He indicated he was treated on more than one occasion for his back during service.  Lastly, the Veteran testified his back and knees had remained symptomatic throughout the years, progressively worsening.  

As an initial matter, the evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with and treated for a low back disability, as well as bilateral knee disorders, to include degenerative arthritis.  Accordingly, the first element of service connection, current disabilities affecting the knees and low back, is met.  The question becomes whether the conditions are related to service.

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was a fire protection specialist.  The service treatment records noted leg cramps in September 1972.  In a Report of Medical History in March 1975, the Veteran marked a box indicating that he was unsure as to whether he had experienced "trick" or locked knee.  He also endorsed a history of recurrent back pain.  The examiner noted a history of treatment for the back in September 1973, apparent cause unknown.  No treatment required.  The examiner also noted swollen knees in the morning, although he was never seen in clinic.  The Veteran's lower extremities and spine were clinically evaluated as normal.  

After service, private treatment records show that an MRI in 1990 revealed left knee medial meniscus tear with a torn ACL.  At that time the Veteran described a six  month history of left knee popping, locking and pain after an acute knee twisting injury.  He underwent an arthroscopy and partial medial meniscectomy.  Post-operative findings were unremarkable.  A June 1991 clinical treatment note showed that the Veteran was doing physical therapy post surgery of the right knee.  Physical examination showed that the right knee was doing very well with no effusion.  He exhibited full range of motion.  Drawer, Lachman and McMurray's tests were negative.  Left knee showed positive Lachman with a good endpoint.  He was advised to wear a left knee brace. 

Clinical treatment notes in September 1992 show that the Veteran, who was seeking Social Security disability benefits at that time, reported working as a carpenter/roofer/maintenance man until June 1990, when his knees became painful and locked while buffing floors.  He subsequently underwent arthroscopic surgery of his left knee and in June of the same year he underwent arthroscopic surgery of his right knee.  X-rays of his knees were noted to be essentially within normal limits.  The clinician indicated that there were no advanced signs of arthritis, spurs, loose bodies, or joint deterioration.  

VA treatment notes after 2005 reflect a history of chronic back pain since service with findings of moderate anterior spondylosis at L5 and the lower dorsal area.  An October 2006 MRI of the lumbar spine revealed mild degenerative disc disease, changes at L4-L5 and L5-S1 levels, with mild to moderate facet degenerative changes seen bilaterally at both levels.  In July 2007 the Veteran complained of chronic back pain since 1970s.  He denied prior treatment for his back.  The Veteran also related having his knees drained during service after he fell off a truck in 1973.  

As the Veteran's knees and spine were clinically evaluated as normal at the time of his separation from service, and there is no clinical evidence of disability shown for many years after service, the Board finds that chronic low back, right knee, and left knee disorders were not shown in service, and arthritis was not shown in service or within one year following discharge from service.  Accordingly, competent evidence linking the current disabilities to service is needed to substantiate the claims.  In this regard, the Board concludes that the preponderance of the competent medical evidence weighs against the claims.  

On VA examination in January 2010, the Veteran reported injuring his lumbar spine  and knees in 1973 during a fire training drill while working the nozzle of a fire hose on a simulated aircraft fire.  Reportedly, he woke up the next day and could not move due to low back pain.  He was taken to the hospital and diagnosed with a herniated disk, although he underwent no treatment.  The Veteran returned to work within two to three days.  The Veteran also reported having his knees drained several times during service, although he did not recall being diagnosed with any disorder.  He continued to have low back and bilateral knee pain, but did not go back to the hospital.  The Veteran stated he continued to have problems with his back throughout the remainder of his military career.  After separation from service he continued to have back pain, but did not seek further care.  Similarly, his knees remained symptomatic but he did not seek treatment until 1990 when he underwent surgery for meniscal knee tear of both knees.  

The examiner diagnosed lumbar spine degenerative joint disease and bilateral knee internal derangement with degenerative joint disease of the right knee.  The examiner opined that the Veteran's current bilateral knee and low back conditions were not related to or caused by military service; rather, more likely than not the claimed disabilities were due to aging and attrition.  Additionally, the bilateral knee disability was also attributable to the incident in the 1990s as evinced by the fact that the knees required arthroscopic surgery following the incident.  The examiner noted that the service treatment records showed no evidence indicating treatment while on active duty for a lumbar spine condition or bilateral knee condition.  There was evidence indicating complaints of low back pain with the Veteran being "seen in the clinic" with no diagnosis, however, on separation from service the Veteran's spine and knees were clinically evaluated as normal.  After service, the Veteran was seen for knee problems approximately 16 years after discharge from active duty.  At that time, the Veteran reported onset of bilateral knee pain and locking after he knelt down to buff floors in 1990.  Treatment records noted an anterior cruciate ligament abnormality and a meniscal tear in connection with the 1990 injury.  

A VA examination was performed in February 2012 which provided objective medical findings regarding the Veteran's bilateral knee and back disabilities.  The examiner diagnosed degenerative joint disease of the lumbar spine and internal derangement of both knees.  The examiner noted that the military treatment records failed to show treatment for the back or knees, therefore it was less likely than not that the Veteran's back and bilateral knee disabilities were related to service.

A supplemental opinion was obtained in November 2013.  This supplemental opinion provided a negative nexus opinion for both the Veteran's bilateral knee and back claims noting that there was no diagnosis of a chronic back, right knee or left knee condition documented in the service treatment records.  The clinician noted that subjective complaints of knee or back pain on separation examination did not correlate to objective findings of a knee or back disability.  In this regard, a physical examination and diagnosis must be rendered by a qualified, medically trained practitioner.  Here there was no such diagnosis in service.  As such, it was more likely that any current knee or back disorder was due to the effects of aging, genetics, musculoskeletal deconditioning and weight gain.

On VA examination in January 2016, the Veteran reported that in 1973 he had an episode of sudden back pain.  He was taken to the hospital and treated with medication and rest.  Reportedly, he was told he might have a slipped disc.  The Veteran indicated that the condition remained painful since that time.  After service, he was employed as a carpenter and a porter.  The Veteran last worked fulltime in 1991 as a porter which required heavy lifting.  Thereafter, he worked cutting yards four or five hours a week, and hunted and fished for a living.  His current symptoms were low back pain and stiffness, although he denied medical treatment since 2008.  

The examiner noted that the March 1975 separation examination report documented back pain with cause unknown and no need for treatment, which did not suggest a chronic or ongoing condition.  The examiner determined that that the in-service incident of low back pain was acute and transient, and  resolved without residuals.  If the diagnosis had been spondylosis or arthritis, treatment in service would have consisted of anti-inflammatory medication or pain medication, which the evidence failed to show.  The examiner noted that the Veteran's occupational history of physically demanding work post-service discharge was not consistent with chronic back pain.  Moreover, there was no evidence of complaint of back pain until 1995, a span of 20 years after service.  To the extent that the Veteran claimed to have been told he had a slipped disk in service, imaging studies in 1995, 2005, 2006, 2009, 2012 and 2016 did not show evidence of slipped discs.  Imaging studies after 2006 showed mild degenerative disc changes with no disc protrusions or stenosis, and with mild to moderate facet degenerative changes, which was consistent with a diagnosis of spondylosis, as opposed to the acute in-service back injury described by the Veteran.  As such, the examiner found that the evidence did not support a relationship between the one time back pain noted in service and the current post-service discharge diagnosis of spondylosis.  The examiner noted that while the Veteran could competently report symptoms of back pain and stiffness, he was not qualified to diagnose its etiology.  The examiner concluded that the Veteran's current diagnosis of lumbar spondylosis was less likely than not associated with back pain in service.

Concerning the claimed bilateral knee disorder, the Veteran reported an onset of knee pain while jumping on and off fire trucks as a fireman in the Air Force.  Reportedly, his knees would swell and liquid had to be drained.  He stated he was placed on light duty for one week following one such incident, although no imaging studies were performed.  He was given pain relievers for the remainder of his stay in the military.  The examiner noted that the Veteran's reported history of knee swelling with fluid draining during service suggested possible knee effusion.  However, on separation from service his knees were clinically evaluated as normal, indicative of transient knee pain with no evidence of effusion at that time.  The Veteran also denied treatment for his knees until 1990, which again, supported a finding that the condition in service was acute and resolved in service without residuals.  Moreover, the Veteran's occupational history after service included heavy duty jobs such as construction, maintenance and porter work in a hospital, which also suggested that the knee problems during service were transient and temporary.  Significantly, there was no evidence of treatment for the knees until knee twisting injuries incurred in 1990, when the Veteran required treatment for an acute meniscal tear with torn ACL.  This condition constituted a new and separate disorder unrelated to knee symptoms reported in service.  Significantly, in connection with treatment in 1990 the Veteran described a six month history of left knee popping, locking and pain after an acute twisting injury.  Operative findings were also consistent with a new and separate condition, meniscal tear, unrelated to the 1975 report of knee swelling.

The examiner diagnosed left meniscal tear and right knee arthroscopy post surgery 1991 with residual arthritis and scar.  Despite the Veteran's reports of swelling with knee fluid extraction during service, examination of the knees failed to show current knee strain or effusion.  To the extent that there may have been knee effusion in service, it was transient and temporary and resolved without residuals.  The Veteran's current arthritis of both knees post left knee meniscal surgery and right knee arthroscopy were due to a 1990 injury, as opposed to his reports of knee swelling and pain in service.

In finding that the evidence does not support a conclusion that the Veteran incurred the current low back, right knee and left knee disabilities during service, the Board finds the opinion of the January 2016 VA examiner to be the most persuasive and probative opinion of record.  The January 2016 examiner's findings were based on a review of the evidence, to include the service treatment records and diagnostic testing, which did not substantiate a finding that the Veteran sustained chronic lumbar spine, right and left knee disabilities in service; rather, his in-service complaints were noted to be acute and transitory.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran's current low back disability and bilateral knee disorders are related to service.  As this opinion was based on a complete review of the record, and is supported by a well-reasoned rationale, the Board finds this opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, the VA examiner's opinion is consistent with other evidence of record, to include the January 2010, February 2012 and November 2013 VA examiners' opinions rendered following a review of the service treatment records.  There is no medical opinion to the contrary.

While the Veteran may believe that his current low back and bilateral knee disorders are related to service, it has not been shown that the Veteran had specialized training sufficient to diagnose knee or lumbar spine disorders or to determine whether particular symptoms are the result of a chronic lumbar spine or bilateral knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of lumbar spine and knee disorders requires medical testing and expertise to determine.  Thus, the Veteran's opinion in this regard is not competent medical evidence.  The Board finds the medical opinions rendered by the VA examiners to be significantly more probative than the Veteran's lay assertions.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current low back and bilateral knee disabilities is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the onset and etiology of his current low back and bilateral knee disabilities is not a competent medical opinion.

In summary, there is no competent evidence of arthritis of the lumbar spine or knees in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Moreover, the most probative and persuasive evidence is against a finding that his current low back and bilateral knee disabilities are related to service.  Accordingly, service connection for low back, right knee and left knee disabilities is denied. 

As the preponderance of the evidence is against the Veteran's claims the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


TDIU

The Veteran also seeks entitlement to a TDIU.  To establish a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in making the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In this case, service connection has not been established for any disability.  Absent a service-connected disability, the Veteran does not meet the threshold criteria for entitlement to a TDIU.  Thus, there is no legal basis for an allowance of the claim. The law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In arriving at this decision, the Board does not reach any questions regarding the Veteran's employability. 


ORDER

Service connection for a left knee disability is denied.
 
Service connection for a right knee disability is denied.
 
Service connection for a low back disability is denied.

Entitlement to a total disability rating due to individual unemployability is denied.


____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


